United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 01-3605
                                ___________

Charles Edward Whitfield,               *
                                        *
             Appellant,                 *
                                        *
      v.                                *
                                        *
Herb Dicker, Lt., Pulaski County        *
Detention Facility; Ronald Talley,      *
Sergeant/Disciplinary Board Member, * Appeal from the United States
Pulaski County Detention Facility       * District Court for the
originally sued as R. Talley; Tonya     * Eastern District of Arkansas
Blackmon, Disciplinary Board Member, *
Pulaski County Detention Facility       *         [UNPUBLISHED]
originally sued as T. Blackmon,         *
                                        *
             Appellees.                 *
                                   ___________

                       Submitted:   March 5, 2002

                            Filed: March 8, 2002
                                 ___________

Before McMILLIAN, BOWMAN, and BYE, Circuit Judges.
                         ___________

PER CURIAM.
       Arkansas inmate Charles Edward Whitfield appeals from the final judgment
entered in the District Court1 for the Eastern District of Arkansas, granting summary
judgment to defendants--employees at the Pulaski County Detention Facility (PCDF)
--in his 42 U.S.C. § 1983 action. Whitfield alleged that while he was a pretrial
detainee at PCDF, defendants violated his First and Fourteenth Amendment rights by
placing him in segregation, where his telephone privileges were limited, prior to and
after disciplinary hearings. For the reasons discussed below, we affirm the judgment
of the district court.

       Upon de novo review, see Hott v. Hennepin County, 260 F.3d 901, 904 (8th
Cir. 2001), we conclude that summary judgment was appropriate. Whitfield’s First
Amendment claim failed because he did not demonstrate any actual injury from
having to use the telephone while it was noisy or in the evening. See Lewis v. Casey,
518 U.S. 343, 349, 356 (1996) (inmate alleging violation of right of access to courts
must show “actual injury,” i.e., that actionable claim he desired to bring has been lost
or rejected, or that presentation of such claim is currently being prevented). His
Fourteenth Amendment claims failed because his proof did not create a genuine issue
of material fact that defendants confined him to administrative segregation prior to
any hearing for punitive reasons rather than for institutional security. See Bell v.
Wolfish, 441 U.S. 520, 538-40, 546 (1979) (maintaining safety and internal order
within institution are permissible nonpunitive objectives); Martinez v. Turner, 977
F.2d 421, 423 (8th Cir. 1992) (pretrial detainees may not be punished, and whether
particular restriction or condition accompanying pretrial detention is punishment
turns on whether restriction or condition is reasonably related to legitimate
governmental objective), cert. denied, 507 U.S. 1009 (1993). As to the disciplinary
segregation, the record shows that in each disciplinary proceeding, Whitfield received

      1
       The Honorable William R. Wilson, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District of
Arkansas.
                                          -2-
advance notice of the claimed violations and a written statement by the disciplinary
committee of its findings, and was afforded the right to call witnesses. See Wolff v.
McDonnell, 418 U.S. 539, 564-66 (1974) (elements of due process in prison
disciplinary proceeding).

      We also conclude that the district court properly declined to consider
Whitfield’s allegations that he was placed on suicide watch at PCDF. He raised this
claim in response to defendants’ summary judgment motion, and he failed to show
proof of administrative exhaustion as to the claim. See 42 U.S.C. § 1997e(a).

       Accordingly, we affirm. We will not consider Whitfield’s new allegations on
appeal against the staff at his current place of confinement, Tucker Maximum
Security Unit, and we deny his pending motion for an injunction against the staff
there.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-